FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                         February 22, 2021
                        _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
 ARTURO ANAYA,

       Petitioner - Appellant,

 v.                                                         No. 20-2162
                                                 (D.C. No. 1:20-CV-00328-WJ-GJF)
 FNU LNU, Warden; ATTORNEY                                    (D. N.M.)
 GENERAL OF THE STATE OF NEW
 MEXICO,

       Respondents - Appellees.
                      _________________________________

           ORDER DENYING CERTIFICATE OF APPEALABILITY *
                  _________________________________

Before BRISCOE, KELLY, and McHUGH, Circuit Judges.
                   _________________________________

      Petitioner-Appellant Arturo Anaya, a state inmate appearing pro se, seeks a

certificate of appealability (COA) to appeal the dismissal of his amended habeas

petition, 28 U.S.C. § 2254, as time-barred and not subject to equitable tolling. Anaya

v. FNU LNU, No. 20-CV-328 WJ/GJF, 2020 WL 5748254 (D.N.M. Sept. 25, 2020).

Mr. Anaya also seeks leave to proceed in forma pauperis (IFP). In 2013, a jury

convicted Anaya of two counts of first-degree murder, aggravated battery, and

intimidation of a witness. He was sentenced to 66 years imprisonment and his



      *
         This order is not binding precedent, except under the doctrines of law of the
case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
conviction was affirmed on direct appeal. State v. Anaya, No. 34,279, 2015 WL

2092804 (N.M. May 4, 2015).

      To obtain a COA, Mr. Anaya must make “a substantial showing of the denial

of a constitutional right.” 28 U.S.C. § 2253(c)(2). Where a district court dismisses a

§ 2254 petition on procedural grounds, the petitioner must demonstrate “that jurists

of reason would find it debatable whether the petition states a valid claim of the

denial of a constitutional right and that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.” See Slack v.

McDaniel, 529 U.S. 473, 484 (2000). Here, Mr. Anaya delayed filing his habeas

petition nearly three years after his state conviction became final and is not saved by

statutory tolling. See Harris v. Dinwiddie, 642 F.3d 902, 906 n.6 (10th Cir. 2011).

The limitation period for Mr. Anaya to file a federal habeas petition expired on

October 20, 2016, Anaya, 2020 WL 5748254, at *2, and any state postconviction

motions filed after that time did not affect the expired limitations period. See Clark

v. Oklahoma, 468 F.3d 711, 714 (10th Cir. 2006). Mr. Anaya continues to challenge

his convictions in state court and his fourth state habeas petition is pending. State v.

Anaya, D-101-CR-2012-00119. Mr. Anaya does not provide a reason for failing to

timely file a federal habeas petition and does not address the district court’s

reasoning regarding the time-bar.

      Regarding his federal petition, Mr. Anaya has failed to “show specific facts to

support his claim of extraordinary circumstances and due diligence” sufficient to

trigger equitable tolling of the limitations period. Yang v. Archuleta, 525 F.3d 925,

                                            2
928 (10th Cir. 2008) (internal citations omitted). The district court thoroughly

explained why equitable tolling would not apply. No reasonable jurist would find the

district court’s procedural ruling debatable, and it is therefore unnecessary to

consider whether Mr. Anaya made a substantial showing of the denial of a

constitutional right.

       We DENY a COA, DENY IFP, and DISMISS the appeal.


                                            Entered for the Court


                                            Paul J. Kelly, Jr.
                                            Circuit Judge




                                           3